Citation Nr: 1435615	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-37 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for internal derangement of the left knee secondary to right knee patellofemoral pain syndrome, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Brian L. Marlowe, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of those proceedings is of record.

The Veteran has submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such newly received evidence.

Although the RO has previously reopened the Veteran's claim, the Board is required to consider the issue of finality before it can consider the claim on its merits, and as such, the issue has been characterized as shown on the title page.  See 38 U.S.C.A. §§ 5108, 7104(b); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As discussed in further detail below, the Board is reopening the Veteran's  claim because new and material evidence has been received; however, as further development is needed prior to adjudication, the merits of the issue are addressed in the REMAND portion of the decision below and the claim is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The December 2006 rating decision denying the Veteran's claim for service connection for a left knee condition was not appealed and no new and material evidence was received within the appeal period.

2.  Evidence submitted since December 2006, including the Veteran's lay statements, is not duplicative or cumulative of evidence previously received and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The unappealed December 2006 rating decision that denied the Veteran's claim for service connection for a left knee condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The Veteran has submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for a left knee condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's initial claim for entitlement to service connection for a left knee condition was denied in a December 2006 rating decision.  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Veteran did not file a substantive appeal to the December 2006 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the December 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Shade, supra.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the initial claim for service connection the Veteran has advanced the theory that his left knee condition is due to his right knee disability.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of a claim by the Board is a decision as to all potential theories of entitlement, not just those considered and rejected).  In support of his claim to reopen, the Veteran has submitted lay statements and hearing testimony describing his symptomatology and course of treatment in support of his contention that his left knee condition is due to his right knee disability.  As this lay testimony was not previously before agency decisionmakers, supports an unestablished fact necessary to substantiate the Veteran's claim, and is neither duplicative nor cumulative of evidence previously received, the Board finds it to be new and material sufficient to warrant reopening the Veteran's service connection claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for internal derangement of the left knee secondary to right knee patellofemoral pain syndrome is reopened.


REMAND

At the August 2013 hearing, the Veteran reported the onset of his left knee problems in-service.  Although he reports his right knee was more severely impairment, he also began having left knee problems at that time that have persisted since service.  In addition, in March 2008, he had a VA examination to determine whether his internal derangement of the left knee was related to his service-connect right knee patellofemoral pain syndrome.  Although the examiner opined that the Veteran's left knee condition was not caused by his right knee disability, the examiner did not specifically address whether the left knee condition was aggravated (as distinct from caused) by the right knee disability.  Thus, a new opinion is required.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013); see also Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  Furthermore, as the previous opinion was not supported by adequate reasons and bases, a new opinion on secondary causation should be obtained.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of any in-service and post-service left knee problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Provide the Veteran a VA examination in order to determine the nature and etiology of his left knee condition.  The examiner should review the Veteran's claims file and conduct any necessary testing. 
The examiner must, in light of the examination findings and the service and post-service lay and medical evidence of record, provide the following opinions;

a) Whether it is at least as likely as not that the Veteran has a left knee disability that is related to or had its onset in service;

b) whether the Veteran's left knee condition is at least as likely as not caused by or due to his service-connected right knee disability; and

c) whether the Veteran's left knee condition is at least as likely as not aggravated by his service-connected right knee disability.

In responding to these inquiries, the examiner must acknowledge and discuss the Veteran's competent report of left knee problems in service and of favoring his service-connected right knee.

The examiner should provide an explanation for all elements of his/her opinion.

3.  Then readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


